Citation Nr: 0413302	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from September 1968 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a November 2001 rating decision, the RO, in 
pertinent part, granted a 50 percent disability evaluation 
for PTSD and denied entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
due to service-connected disability.  In an August 2002 
rating decision, the RO denied entitlement to service 
connection for hepatitis C.  

The veteran presented oral testimony at a personal hearing in 
September 2003 before the undersigned Veterans Law Judge.  

The issue of entitlement to service connection for hepatitis 
C is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by nightmares, 
flashbacks associated with disorientation, intrusive 
thoughts, flattened affect, was circumstantial, had impaired 
abstract thinking, disturbances of motivation, mood 
disturbance, anger and irritability, sleep disturbance, 
avoidance symptoms, symptoms of increased arousal, neglect of 
personal appearance and hygiene, suicidal and homicidal 
thoughts and ideas, social isolation and difficulties with 
work-related types of relationships.  

2.  The evidence of record supports a finding that there is 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, and an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene).  

3.  The veteran's claim for a total rating based on 
individual unemployability is moot.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2003).  

2.  The veteran's claim for a total rating based on 
individual unemployability is dismissed.  38 U.S.C.A 
§ 1114(j) (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The veteran contends that he has significant ongoing and 
chronic PTSD that warrants a higher evaluation.  In testimony 
and statement of record, the veteran reported that he was 
received counseling and medication for his PTSD.  His sleep 
was interrupted with stressful dreams, many of which were 
related to his experiences in Vietnam.  Every day he had 
intrusive thoughts about his experiences in Vietnam.  He had 
difficulty controlling his anger, infrequent panic attacks 
and difficulty relaxing.  He had one close friend but did not 
have a close relationship to his family.  He described his 
daily activities.  He had thoughts of wanting to hurt some 
people and had suicidal ideation with plans.  He saw a 
psychiatrist every two weeks.  He testified that his last 
gainful employment was in 1991 although in a medical report 
it was stated as 1985.  

The RO granted entitlement to service connection in a March 
1997 rating decision and assigned a 30 percent disability 
evaluation effective from October 1996.  Personnel service 
records show that the veteran participated in the TET 69 
Counter-Offensive Vietnam Summer-Fall in 1969 and drove 
ammunition truck for five months and then served in the 
artillery.  At a January 1997 VA Compensation and Pension 
examination , the examiner stated that the veteran was having 
intrusive thoughts about the soldiers he saw that were burned 
alive and seeing his friend being blown up on a truck in 
front of him.  He had difficulty with relationships, sleep 
and irritability.  The examiner felt that most of his 
difficulty at that time was due to the chronic pain from his 
back injury.  The examiner opined that the veteran's PTSD 
symptoms were causing minimal to mild social and industrial 
impairment.  

In December 2000, the veteran claimed that his PTSD was much 
worse.  In a January 2001 report, a private psychologist, 
D.W.B., Ed.D., noted that the veteran reported sleep 
disturbance, distractibility, feeling hopeless and anhedonia.  
He also reported lapses of memory, restlessness and 
accelerated heart rate and irritability.  During therapy, he 
noted additional cues additional cues or provocations that 
triggered flashbacks to Vietnam.  The diagnosis on Axis I was 
chronic PTSD.  The Global Assessment of Functioning (GAF) was 
50.  The examiner also noted physical impairments that were 
included in the severe psychosocial stressors on Axis IV.  
Dr. D.W.B. concluded that the veteran did not appear able to 
work and needed to continue in treatment with psychotherapy 
and medication.  

At an April 2001 VA fee basis psychiatric examination, the 
examiner noted that the veteran currently reported minimal 
symptomatology and impairment from PTSD but was remarkable 
for periodic flashback that resulted in anxiety and 
disorientation.  He did not relate any loss of interest in 
significant activities because of combat traumas, instead, he 
related any difficulty participating due to his physical 
limitations rather than his war experiences.  He did 
acknowledge a restricted range of affect related to war 
trauma.  He experienced increased arousal, an exaggerated 
startle response and difficulty concentrating.  He was not 
sure if his sleep difficulty were related to his war 
experiences or his current physical pain.  He also reported 
feeling depressed and thought that some of his depressive 
symptoms were specifically tied to his physical impairment.  
He had been seeing a psychologist for approximately four 
months.  He was well groomed, cooperative, alert and oriented 
to person, place and time.  His speech was clear and of a 
normal rate and volume.  His affect was broad and reactive 
and his mood was dysphoric.  His thought content was 
appropriate and he had goal directed and organized thought 
processes.  He was negative for mania, anxiety, 
obsessive/compulsive, social phobia, panic attacks, social 
anxiety, perceptual disturbances, and psychosis.  The 
diagnoses were major depressive disorder; PTSD, in partial 
remission; alcohol dependence, nicotine dependence, marijuana 
abuse, and chronic pain.  The GAF was 41.

In January 2003, Dr. D.B. wrote that the veteran continued 
regular treatment but with fewer sessions a month for non-
treatment reasons.  The veteran took prescription medicine 
from other providers.  Dr. D.B. stated that the veteran's 
PTSD syndrome had worsened to include more stimuli that 
tripped flashbacks.  He was very isolating and had intrusive 
thoughts throughout the day.  He had not been able to 
function effectively.  He had been unable to work or to 
maintain/develop effective relationships.  He abused alcohol 
and drugs to relax and keep away the thoughts.  He presented 
a flattened affect, was circumstantial, had impaired abstract 
thinking, and disturbances of motivation and mood on a 
consistent basis.  The GAF was 38.  

At May 2003 VA fee basis examination, the veteran's 
complaints were flashbacks, anger, and poor sleep pattern.  
The veteran reported a long history of flashbacks and 
nightmares back to his experience in Vietnam.  For the first 
six months, he saw dead bodies almost every day and was 
unable to sleep.  More recently, he continued to have 
problems with intrusive thoughts and slept for four hours at 
a stretch at night.  He had dreams of Vietnam and frightening 
dreams of unknown people.  He described his mood as angry and 
irritable.  He had been depressed and more irritable 
recently, especially related to world events.  He continued 
to have some symptoms of social anxiety, periodic flashbacks 
associated with disorientation and anxiety and some 
difficulty with concentration and hypervigilance.  He denied 
suicidal thoughts, but noted he had been suicidal 6 years 
earlier.  He used alcohol and drugs.  He was in psychotherapy 
but, due to side effects of medication, he was on no 
medication for his symptoms.  

Clinical findings show that he was alert and oriented with a 
mild to moderately depressed mood.  He denied any suicidal or 
homicidal ideas.  There was no evidence of psychosis.  He 
endorsed some preoccupation and intrusive thoughts of past 
combat.  There was no evidence of anxiety, hypervigilance, or 
agitated behavior.  His concentration was reasonably good on 
testing and his memory was intact in all modalities.  His 
thinking was well organized and his judgment was intact.  His 
insight was limited especially with regard to substance abuse 
behaviors.  
The diagnoses were chronic major depressive disorder; rule 
out mood disorder secondary to substance abuse; moderate 
PTSD; alcohol dependence and marijuana abuse.  The GAF was 
54.  The examiner commented that judging from the past report 
it appeared that the veteran had continued to struggle with 
PTSD symptoms, including periodic flashbacks, anxiety, anger, 
sleep problems, as well as some avoidance symptoms and 
historically symptoms of increased arousal.  He continued to 
have symptoms of depression, which interfered with his level 
of functioning and these appeared to be exacerbated by his 
chronic problems with alcoholism and marijuana abuse.  Due to 
a combination of all the above, his social and personal 
impairment as well as in employment settings had been 
moderate to severe.  He demonstrated a limited understanding 
of his need for both general psychiatric and substance abuse 
treatment.  

In an August 2003 psychiatric assessment, the veteran's chief 
complaint was depression.  The veteran gave a history of 
shame and guilt for some of his actions in Vietnam, his 
increasing bitterness after returning from Vietnam in part 
because of his guilt and in part because of America's 
reaction to him.  The bitterness had been intensified further 
by his experiences and his efforts to obtain assistance from 
VA.  
He indicated severe depression with loss of interest and 
inability to experience pleasure, decreased ability to attend 
and concentrate, severe fatigue, difficulty sleeping, 
feelings of hopelessness and helplessness, and prominent 
feelings of worthlessness and recurrent suicidal ideations.  
In addition, there was a history of symptoms characteristic 
for PTSD including avoidance, re-experiencing phenomena, 
exaggerated startle response, feeling detached and estranged, 
irritability and anger.  He had few relationships and was 
estranged from his family and had similar difficulties with 
work-related types of relationships.  The veteran reported 
not having worked fully since 1985, predominantly because of 
significant dysfunction to chronic back pain, arthritis, and 
peripheral neuropathy.  The examiner commented that 
predominantly the veteran had difficulties physically 
working, however, there was little doubt that he had 
difficulties in relationships and mood disturbance which had 
contributed to the inability to work.  

On clinical evaluation, the veteran was alert and oriented to 
all spheres.  He was dressed generally appropriately with 
somewhat poor grooming.  Psychomotor activity was slightly on 
the high-normal side.  His speech was slightly pressured.  
His thought production and continuity overall was intact 
although with a ruminatory quality to the content with 
particular regard to themes of shame and disgust.  There was 
no evidence of delusional ideations or history of formal 
perceptual disturbances outside of those, which occurred in 
flashbacks.  His cognition appeared grossly intact.  He 
continued to have suicidal ideations and had a probable plan, 
although he denied specific intent.  His sleep was relatively 
stable.  The assessment was significant depression and 
chronic PTSD.  He had poor tolerability of medication in the 
past and might make future treatment efforts difficult.  The 
examiner felt, however, that treatment was absolutely 
necessary.  It appeared quite obvious that he was unable to 
function in essentially all realms of his life.  The examiner 
estimated that he was 80 to 100 percent disabled.  The 
diagnoses were chronic PTSD; severe recurrent major 
depressive disorder without psychosis; alcohol abuse, rule 
out dependency; history of polysubstance dependency, in 
remission; and nicotine dependency.  The GAF was 30-35.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155  
(West 2002); 38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Under the rating schedule, a 50 percent disability evaluation 
is warranted for PTSD which is productive of occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003). 

The Global Assessment of Functioning Scale (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994)  
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2003).  The 
Court, in Carpenter v. Brown, 8 Vet. App. 240 (1995), 
recognized the importance of the GAF score and the 
interpretations of the score.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-  workers).  
GAF scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score in the range of 31 to 40 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work.)  

Rating evaluations for psychiatric conditions are to be based 
on all the evidence that bears on occupational and social 
impairment caused by the psychiatric symptoms.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

Upon review, the evidence of record shows that the veteran's 
symptoms include nightmares, flashbacks, sleep disturbances, 
irritability, anger, and social isolation and neglect of 
personal appearance and hygiene.  He had periodic flashbacks 
associated with disorientation and anxiety as well as 
flattened affect, circumstantial and impaired abstract 
thinking, and disturbances of motivation and mood on a 
consistent basis.  Although the veteran expressed having some 
difficulty with concentration, his concentration was 
reasonably good on testing.  His ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  

On the August 2003 examination, the examiner found that the 
veteran was unable to function in essentially all realms of 
his life and estimated that the veteran was 80 to 100 percent 
disabled.  His grooming was somewhat poor and his speech was 
slightly pressured.  The examiner indicated that veteran 
continued to have suicidal ideations with a probable plan but 
he denied specific intent.  In addition, his recurrent 
suicidal ideations were included in the manifestations of his 
severe depression.  He testified he had thoughts of wanting 
to hurt a few people and for just being violent did not 
require plans.  Resolving doubt in the veteran's favor, the 
Board concludes that the evidence shows that the veteran 
meets the criteria for an evaluation of 100 percent under the 
schedular criteria.   38 C.F.R. § 4.7.

II.  Individual unemployability

The Board notes that the veteran also filed a claim for a 
total rating based on individual unemployability at the time 
of his claim for increase.  As noted above, the Board has 
granted a total schedular evaluation for the veteran's PTSD.  
The Board notes that VA General Counsel has addressed the 
question of consideration of claim of total disability based 
on individual unemployability where a total schedular 
disability rating was in effect in VAOPGCPREC 06-99 (1999).  
The General Counsel found that individual unemployability 
ratings were established by regulation to assist veterans who 
did not otherwise qualify for compensation at the rate 
provided in 38 U.S.C. § 1114(j) for total disability.  
According to 38 C.F.R. § 3.340(a)(2), total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 
100 percent evaluation or, with less disability, where the 
requirements of § 4.16 are present.  A claim for a total 
disability rating based on individual unemployability for a 
particular service-connected disability may not be considered 
when a schedular 100 percent rating is already in effect.  
VAOPGCPREC 06-99 (1999).    
 
Moreover, the Court recently held that a total rating based 
on individual unemployability is a lesser benefit than a 
schedular 100 percent rating.  Colayong v. West, 12 Vet. App. 
524 (1999).  According, the Board concludes that the 
veteran's claim for a total rating based on individual 
unemployability is moot.

III.  VCAA 

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.


ORDER

Entitlement to a total schedular evaluation of 100 percent 
for PTSD is granted, subject to controlling regulations 
affecting the payment of monetary awards.

The veteran's claim for a total rating based on individual 
unemployability is dismissed.



REMAND

In March 2002 M.G., M.D. wrote that the veteran has hepatitis 
C and was on medication for this illness.  Dr. M.G. opined 
that it was quite likely that the hepatitis was contracted 
while on active duty in Vietnam.  The veteran had never 
received a blood transfusion.  An undated letter was received 
in September 2003 from Dr. M.G. who had treated the veteran 
for hepatitis.  Dr. M.G. believed that based on the veteran's 
past medical history he acquired hepatitis C while on active 
duty in Vietnam.  In addition, at his personal hearing in 
September 2003 the veteran testified that he was to have a 
liver test by another private medical doctor in a few days.  
Further development of medical evidence is necessary to 
decide this claim.  

VA's duty to assist the veteran includes obtaining medical 
records and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file. 

2.  After obtaining the necessary 
authorization for release of records, the 
VBA AMC should request that the veteran's 
private doctor, Dr. M.G., (see September 
2003 letter in claims file for address) 
provide the medical treatment records and 
serology testing for hepatitis C to 
include liver function tests/hepatitis 
panel.  Dr. M.G. should include the risk 
factors on which he based his opinion 
that the veteran acquired hepatitis C 
while on active duty in Vietnam.  

3.  The VBA AMC should request that the 
veteran submit identifying information 
and necessary authorization to obtain 
medical records from the private medical 
doctor that the veteran mentioned at his 
hearing in September 2003 that he was 
going to see a few days after the hearing 
for a liver test.  

3.  After #1 -3 are completed to the 
extent possible, the VBA AMC should 
schedule the veteran for a VA examination 
by a doctor specializing in hepatology. 
The examiner should review the service 
medical records and current medical 
records to assess the type (or types) of 
hepatitis shown.  The examiner is to 
discuss the veteran's history of any risk 
factors (both in-service and pre/post-
service) for hepatitis to which he had 
been exposed.  This discussion should 
include the relationship of the veteran's 
history of risk factors to his current 
hepatitis C disability.  Risk factors 
identified by the veteran include having 
stitches in his head at the field 
hospital in Elsi Vialdi that involved 
having his head shaved with a razor that 
had been used on other people; having a 
dental procedure that involved cutting 
his gums and being worked on by personnel 
without changing their gloves from a 
previous procedure; intravenous use of 
drugs; sharing of a razor or a toothbrush 
with another person; and having multiple 
sex partners.  The examiner should note 
if serology testing was performed and 
whether an enzyme immunoassay (EIA) or 
HCV ELISA (enzyme-linked immunosorbent 
assay) was positive and if so, whether a 
recombinant immunoblot assay (RIBA) was 
performed and was positive or a positive 
test for HCV RNA (hepatitis C viral 
ribonucleic acid).  If these laboratory 
tests were not performed then the VA 
examiner should request serology testing 
to be conducted.  If the report of an EIA 
test or HCV ELISA test is positive, then 
a RIBA test or HCV RNA should be ordered. 

An opinion should be provided whether it 
is at least as likely as not that any 
current hepatitis C disability, if shown, 
was incurred during the veteran's 
military service.  The examiner should 
discuss all pertinent risk factors when 
giving an opinion about the relationship 
of HCV infection to service.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO 
and/or VBA AMC.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




